PER CURIAM.
Upon consideration of the petition for writ of certiorari, we determine that petitioner is not entitled to relief on his claims concerning revocation of parole or the imposition of restitution. As to the claim requesting recalculation of petitioner’s presumptive parole release date, the petition is granted. The order of the circuit court is quashed and the cause remanded for reconsideration in light of Harper v. Florida Parole Comm’n, 626 So.2d 336 (Fla. 1st DCA 1993).
VAN NORTWICK, POLSTON and THOMAS, JJ., concur.